USCA11 Case: 20-14356      Date Filed: 03/08/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14356
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee.
versus
JOSEPH STANLEY KIMBALL, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 9:18-cr-80079-WPD-1
                   ____________________
USCA11 Case: 20-14356        Date Filed: 03/08/2022     Page: 2 of 5




2                      Opinion of the Court                20-14356

Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
      Joseph Kimball appeals the district court’s denial of his com-
passionate relief motion under the First Step Act. We affirm.
        In 2017, Kimball robbed a bank. He entered the bank, told
the teller he had a bomb, and stole around $7,000 in cash. After he
was caught and indicted, Kimball pleaded guilty to bank robbery
and was sentenced to seventy months’ imprisonment.
        In 2020, Kimball moved for compassionate release because
of the coronavirus pandemic. He argued that there were “extraor-
dinary and compelling reasons” for his release because his medical
conditions, including hypertension, high blood pressure, obesity,
erosive esophagitis, chronic lower back pain, and high cholesterol,
put him at an increased risk for complications if he contracted the
coronavirus. Kimball also argued that he was not a danger to the
community because his bank robbery was the result of his opioid
addiction and he had since completed a drug treatment program
and prepared a reentry plan. Finally, Kimball explained that his sis-
ter-in-law had terminal breast cancer, and he would be able to help
her if he were released.
       The district court denied Kimball’s motion because (1) his
medical condition was not extraordinary and compelling, and
(2) the section 3553(a) factors weighed against an early release.
The district court assumed that it had jurisdiction to grant compas-
sionate release but found that it was “not prepared to say that
USCA11 Case: 20-14356        Date Filed: 03/08/2022     Page: 3 of 5




20-14356               Opinion of the Court                        3

because of COVID[-]19 . . . everyone with medical problems or rel-
atives with medical problems should be released.” The district
court also found that compassionate release wasn’t warranted be-
cause “a sentence of less than [seventy] months would not promote
respect for the law” and “would not act as a deterrent.” This was
so in Kimball’s case because he had ten prior felony convictions and
had violated his supervised release three times.
        We review the district court’s denial of the defendant’s com-
passionate release motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses
its discretion where it “commits a clear error of judgment,” “ap-
plies an incorrect legal standard, follows improper procedures in
making the determination, or makes findings of fact that are clearly
erroneous.” Id. at 911–12 (citations omitted). Abuse of discretion
review “means that the district court had a ‘range of choice’ and
that we cannot reverse just because we might have come to a dif-
ferent conclusion had it been our call to make.” Id. at 912.
       A district court has no inherent authority to modify a de-
fendant’s sentence and may only do so when it is authorized by a
statute or rule. United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). But “a district court may reduce a term of imprison-
ment if (1) the [section] 3553(a) sentencing factors favor doing so,
(2) there are ‘extraordinary and compelling reasons’ for doing so,
and[] . . . (3) doing so wouldn’t endanger any person or the com-
munity within the meaning of [the applicable policy statement is-
sued by the Sentencing Commission].” United States v. Tinker, 14
USCA11 Case: 20-14356          Date Filed: 03/08/2022       Page: 4 of 5




4                        Opinion of the Court                   20-14356

F.4th 1234, 1235 (11th Cir. 2021) (discussing 18 U.S.C.
§ 3582(c)(1)(A)).
        Kimball argues that the district court abused its discretion by
“fail[ing] to provide a clear basis” for its decision and finding that
the risks to his health were not extraordinary and compelling rea-
sons for his compassionate release. We disagree.
        First, the district court provided a clear basis for its decision.
Although a district court “must explain its sentencing decisions ad-
equately enough to allow for meaningful appellate review,” it
doesn’t need to “articulate its findings and reasoning with great de-
tail.” United States v. Cook, 998 F.3d 1180, 1184–85 (11th Cir. 2021)
(quotation marks omitted and alteration adopted). Here, the dis-
trict court’s order allows for meaningful review because it consid-
ered the section 3553(a) factors and the sentencing guideline policy
statement. The district court explained that reducing Kimball’s
sentence would not “promote respect for the law” or “act as a de-
terrent.” Kimball had served less than half of his sentence, had “ten
prior felony convictions,” and had “violated his supervision on
three occasions,” the district court reasoned. The district court
thus set forth a reasoned basis for its decision.
        Second, even if Kimball’s health risks presented extraordi-
nary and compelling reasons for his compassionate release, the dis-
trict court found (and Kimball does not challenge) that the section
USCA11 Case: 20-14356              Date Filed: 03/08/2022          Page: 5 of 5




20-14356                    Opinion of the Court                                 5

3553(a) factors weighed against his release. 1 As the district court
explained, Kimball had ten prior felony convictions and had vio-
lated his supervised release three times. See 18 U.S.C. § 3553(a)(1)
(“The court, in determining the particular sentence to be imposed,
shall consider . . . the history and characteristics of the defendant.”).
And the district court found that early release “would not promote
respect for the law” or “act as a deterrent.” See id. § 3553(a)(2)(A)–
(B). Because Kimball didn’t challenge this part of the district court’s
order denying his compassionate release motion based on the sec-
tion 3553(a) factors, “he is deemed to have abandoned any chal-
lenge of that ground, and it follows that the judgment is due to be
affirmed.” See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
680 (11th Cir. 2014).
        AFFIRMED.




1 Inreply, Kimball argues for the first time that the district court didn’t rely on
the section 3553(a) factors as a basis for denying his motion for compassionate
release. But “[o]ur longstanding case law rule is that an appellant who does
not raise an issue in his opening brief may not do so in his reply brief.” Mic-
cosukee Tribe of Indians of Fla. v. Cypress, 814 F.3d 1202, 1211–12 (11th Cir.
2015). In any event, Kimball is wrong. The district court clearly relied on the
section 3553(a) factors to deny his compassionate release motion. Like the
district court explained, Kimball’s “history and characteristics,” see 18 U.S.C.
§ 3553(a)(1)—his “ten prior felony convictions” and three violations of his su-
pervised release—required a sentence of no less than 70 months to “promote
respect for the law” and “act as a deterrent,” see id. § 3553(a)(2)(A)–(B).